Title: From George Washington to Charles Carter of Ludlow, 14 September 1790
From: Washington, George
To: Carter, Charles (of Ludlow)



Dear Sir,
Mount Vernon, September 14th 1790.

Your favor of the 2. instant met me on the road to this place.
I beg you to be assured of my sensibility and gratitude for your friendly wishes respecting my health, which, since I overcame the severe attack in May last, has been better than I had enjoyed for twelve months preceding—for within that time I experienced more, and severer indispositions than I had felt in 25 years before, all put together; owing, I presume, to the change from an active life to one more sedentary and thoughtful.
To be instrumental, in any degree to the accomplishment of the object, which is mentioned in your letter, would, I do assure you, give me pleasure; but with truth I can add that I know no person who has either money to lend, or who seems willing to part with it—The most conclusive proof of which I shall give you: I was much in want of a sum, to answer some calls upon me, which I did not care to have unsatisfied, when I sat out for New York the Spring before last; but was unable to obtain more than half of it, (though it was not much I required) and this at an advanced interest with other rigid conditions—After this I took an occasion to sound Mr Carroll of Carrollton, as the most likely, being the most monied man, I was acquainted with—but without success—He assured me that he could not collect the interest of the money that had been loaned, by his father and himself, and his other resources were not more than adequate to his own occasions—thenceforward I made no further attempts, not knowing indeed where to apply.
At all times I shall be glad to see you; and, with Mrs Washington’s compliments to Mrs Carter, yourself, and family, in which I most cordially join, I am, my dear Sir, Your most obedient, and affectionate, humble Servant

G. Washington.

